DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.
Claims 1-17 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al.’073 (US 2104/0120073 A1)  in view of Kawachi et al.’311 (US 2015/0284311 A1) and further in view of Ueda et al. (US 2004/0214301 A1).

Kawachi et al. ‘073 differ from the instant claims in that a seed crystal of the reduced coenzyme Q10 Form II crystal is not required to be added in an amount within the range of 0.5% to 20% as disclosed in claim 2.  However, Kawachi et al.’073 disclose adding the reduced coenzyme Q10 Form II crystal as the seed crystal at the time of performing crystallization to thereby produce the reduced coenzyme Q10 crystal under common conditions (see paragraph 0045).


One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to add the reduced coenzyme Q10 Form II crystal as a seed crystal in an amount with the claimed range of 0.5% to 20% in the process of  Kawachi et al.’073, since Kawachi et al. ‘311 disclose that the amount of seed crystal to be added during the crystallization is preferably an amount of 0.0001-10 wt %.  The skilled artisan would have been further motivated to add an amount of seed crystal that would promote smooth nucleation and crystal growth.   
Kawachi et al. ‘073 further differ from claim 3 in that it is not required to use an alcohol solvent comprising 0.5% to 34% by weight of water.  However,  Kawachi et al. ‘073  disclose that an alcohol solvent can be used mixed with water (see paragraph 0053).  
Ueda et al. disclose a process for preparing a reduced coenzyme Q10 crystal with excellent handling properties (see entire disclosure).  It is disclosed that when an alcohol solvent is used it is preferably mixed with water (see for instance paragraph 0019).  Water is preferably used in view of obtaining high yield by suitably decreasing the solubility of reduced coenzyme Q10, improving the slurry properties, and significantly improving solid-liquid dissolubility (see paragraph 0038).   It disclosed that the ratio of alcohol to water is preferably about 90 w/w % or more and 99.5 w/w % or less (see for instance paragraph 0040). 

Kawachi et al. ‘073 differ from the instant claim 11 in that although it is taught to carry out the crystallization under stirring, it is not required to be at a forced flow of 0.03  kW/m3 or more as required (see paragraph 0040).
Ueda et al. disclose a process for preparing a reduced coenzyme Q10 crystal with excellent handling properties (see entire disclosure).  Ueda et al. disclose that for preventing the state of supersaturation from occurring and thereby allow the nucleation and crystal growth to proceed smoothly the flowing is generally brought about by a stirring power per unit volume of not weaker than about 0.01 kW/m3, preferably not weaker than about 0.1 kW/m3 and more preferably not weaker than about 0.3 kW/m3, which encompasses the claimed 0.03 kW/m3 or more (see paragraph 0027).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the crystallization of Kawachi et al. ‘073 under stirring at a forced flow power of 0.03 kW/m3 or more, since Ueda et al. 3, preferably not weaker than about 0.1 kW/m3 and more preferably not weaker than about 0.3 kW/m3.
Kawachi et al. ‘073 differ from the instant claim 13 in that although it is disclosed to dry the crystals the drying temperature is not disclosed to be 46°C or higher.
Kawachi et al. ‘073 do disclose that since their crystal form, i.e., reduced coenzyme Q10 crystal Form II, is more stable it can be dried at a higher temperature (see paragraph 0007).  
Ueda et al. disclose a process for preparing a reduced coenzyme Q10 crystal with excellent handling properties (see entire disclosure).  Ueda et al. disclose that the wet crystals are dried under reduced pressure at 20-40°C (see the Examples).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the wet crystals of Kawachi et al. ‘073 could be dried at a drying temperature above the 20-40°C, as disclosed by Ueda et al., in particular at a temperature of 46°C or higher, as required in claim 13, since Kawachi et al. ‘073 do disclose that since their crystal form, i.e., reduced coenzyme Q10 crystal Form II,  is more stable it can be dried at a higher temperature.
Kawachi et al. ‘073 differ from the instant claim 17 in that it is not expressly disclosed to be carried out on an industrial scale.  

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if desired the process of Kawachi et al. ‘073 could be carried out on an industrial scale by maintaining a weight of reduced coenzyme Q10 based on the weight of the crystallization solvent of not higher than about 15 w/w% and not lower than 1 w/w% as disclosed by Ueda et al.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al.’311 (US 2015/0284311 A1) in view of Kawachi et al.’073 (US 2104/0120073 A1) and further in view of Ueda et al. (US 2004/0214301 A1).
Kawachi et al. ‘311 discloses a method of producing a reduced coenzyme Q10 Form II crystal comprising heating a solution of the reduced coenzyme Q10 and ethanol at a temperature of 50°C, which is a temperature of 42°C or higher as required by claim 7, the solution is cooled to 35°C over 1 hour, which is a temperature within the range of 32°C to 43°C as required by claims 1 and 7, and then the reduced coenzyme Q10 is precipitated by continuously cooling the solution from 35°C to 25°C over 1 hour, and further from 25°C to 10°C over 1 hour to give the reduced coenzyme Q10 Form II crystal  (see Comparative Example 1 and Run Nos. 2, 5 and 6 in Table 1).   Ethanol is a monohydric alcohol having 1 to 5 carbon atoms as required claims 4 and 5.   The 
Kawachi et al. ‘311 differ from the instant claims in that a seed crystal of the reduced coenzyme Q10 Form II crystal is not required to be added during the process.  However, Kawachi et al. ‘311 disclose that a seed crystal is preferably added for smooth nucleation and crystal growth (see paragraph 0069).   The amount of seed crystal to be added is preferably 0.0001-10 wt %, which is within the range of 0.5% to 20% disclosed in claim 2.
Kawachi et al.’073 disclose a process for preparing a reduced coenzyme Q10 Form II having excellent stability (see entire disclosure).   Kawachi et al.’073 disclose adding the reduced coenzyme Q10 Form II crystal as the seed crystal at the time of 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could have added the reduced coenzyme Q10 Form II crystal, as taught by Kawachi et al.’073, as a seed crystal, preferably in an amount of 0.0001-10 wt %, during the crystallization process of Kawachi et al. ‘311 if one wanted to obtain the Form II crystal for a particular use (see paragraph 0017 of Kawachi et al. ‘311), since Kawachi et al. ‘311 disclose that a seed crystal is preferably added for smooth nucleation and crystal growth.  The ordinary skilled artisan would have been further motivated to add the reduced coenzyme Q10 Form II crystal, as taught by Kawachi et al.’073, as a seed crystal during the crystallization of Kawachi et al. ‘311, since the Form II crystal is a more stable form than Form I crystal (see paragraphs 0030 and 0036 Kawachi et al.’073 and paragraph 0078 Kawachi et al. ‘311).  Further, there would have been a reasonable expectation of success since, Kawachi et al.’073  disclose that adding the reduced coenzyme Q10 Form II crystal as the seed crystal at the time of performing crystallization will allow one to thereby produce the reduced coenzyme Q10 crystal under common conditions.
Kawachi et al. ‘311 further differ from claim 3 in that it is not required to use an alcohol solvent comprising 0.5% to 34% by weight of water.  However,  Kawachi et al. ‘311 do disclose that an alcohol solvent can be used mixed with water (see paragraph 0049).  Kawachi et al. ‘311 also disclose that to improve the conditions affecting crystallization two or more of the solvents can be mixed at a preferable ratio. 

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to mix water with the ethanol solvent in the process of Kawachi et al. ‘311, since Kawachi et al. ‘311 do disclose that an alcohol solvent can be used mixed with water.  The ordinary skilled artisan would have further been motivated to use water in an amount within the claimed range of 0.5% to 34% by weight, since Ueda et al. disclose that when an alcohol solvent is used it is preferably mixed with water in a preferred ratio of alcohol to water of about 90 w/w % or more and 99.5 w/w % or less allowing one to obtain high yield by suitably decreasing the solubility of reduced coenzyme Q10, improving the slurry properties, and significantly improving solid-liquid dissolubility.  
Kawachi et al. ‘311 differ from the instant claim 11 in that although it is taught to carry out the crystallization under forced flow the power required is not disclosed (see paragraph 0071-0073).
Ueda et al. disclose a process for preparing a reduced coenzyme Q10 crystal with excellent handling properties (see entire disclosure).  Ueda et al. disclose that for 3, preferably not weaker than about 0.1 kW/m3 and more preferably not weaker than about 0.3 kW/m3, which encompasses the claimed 0.03 kW/m3 or more (see paragraph 0027).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the crystallization of Kawachi et al. ‘311 under forced flow power of 0.03 kW/m3 or more, since Ueda et al. disclose that in a process for preparing a reduced coenzyme Q10 crystal with excellent handling properties that for preventing the state of supersaturation from occurring and thereby allowing the nucleation and crystal growth to proceed smoothly the flowing is generally brought about by a stirring power per unit volume of not weaker than about 0.01 kW/m3, preferably not weaker than about 0.1 kW/m3 and more preferably not weaker than about 0.3 kW/m3.
Kawachi et al. ‘311 differ from the instant claim 13 in that although it is disclosed to dry the crystals the drying temperature is not disclosed to be 46°C or higher.
Kawachi et al. ‘073 do disclose that reduced coenzyme Q10 crystal Form II is more stable and can be dried at a higher temperature (see paragraph 0007).  
Ueda et al. disclose a process for preparing a reduced coenzyme Q10 crystal with excellent handling properties (see entire disclosure).  Ueda et al. disclose that the wet crystals are dried under reduced pressure at 20-40°C (see the Examples).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the wet crystals of Form II disclosed by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699